SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act August 20, 2013 Date of Report (Date of Earliest Event Reported) Commission File No. 0-29935 CROWN EQUITY HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada, USA 33-0677140 (State of Incorporation or organization) (I.R.S. Employer Identification No.) 11226 Pentland Downs Street, Las Vegas, NV 89141 (Address of principal executive offices)(Zip code) Company’s telephone number, including area code: (702) 448-1543 SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.02 Departure of Directors or Principal Officers; Election of Officers; Appointment of Principal Officers. Departure of Officer and Director On August 20, 2013, Crown Equity Holdings Inc. (the “Company”) accepted the resignation of one of its directors and Chief Financial Officer, Lowell Holden who resigned for personal reasons. The Board of Directors has been reduced from four to three, effective immediately. Item 9.01 Financial Statement and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit August 20, 2013 Press Release 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN EQUITY HOLDINGS INC. August 20, 2013 By: /s/ Kenneth Bosket Kenneth Bosket, President 3
